PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/286,746
Filing Date: 27 Feb 2019
Appellant(s): JOSEPH VOEGELE AG



__________________
Mark E. Stuenkel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/25/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Examiner has fully considered Appellant’s arguments filed 07/12/2022, and they are not persuasive.
On page 3, last ¶, Appellant notes that one prior art reference relied upon in the final rejection, Kane et al (“Touchplates: Low-Cost Tactile Overlays for Visually Impaired Touch Screen Users”, ASSETS ’13, October 21-23, 2013, Bellevue, WA, USA), “does not even disclose a method for re-configuring an operating arrangement of a construction machine” (emphasis in original).
The Examiner has fully considered this note, and remarks that Appellant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nessel (US 20160266610 A1) discloses the use of a portable electronic device 3 for operating a construction machine. Because Nessel discloses this feature, Kane et al need not be relied upon to duplicate the teaching. Controlling a construction machine via touchscreen was known in the art, and is not Appellant’s contribution to the art.
Appealed claims 17-18 and 20-21 are drawn to a method for re-configuring an operating arrangement. A construction machine environment is nominally recited; however, the operating arrangement is not specially adapted for use in a construction machine in general, nor is the operating arrangement specially adapted for use in any particular type of construction machine. According to Appellant’s specification, a user may “use a tablet or mobile phone with a touch-sensitive display in the operating device 3, fixed or detachable” [0039], suggesting that the operating arrangement need not be located within a construction machine itself, but rather may be a portable device capable of remotely controlling a driverless machine of the type described by Appellant in [0055] (“Particularly preferred is the use in self-driven construction machines”). 
Mobile phones and tablets are general use devices which are usable to control a wide variety of other devices, not limited to construction vehicles. Examples include television sets, climate control devices, security alarms, refrigerators, ovens, household lighting systems, toys, etc. Mobile phones and tablets typically comprise touch-sensitive displays of the sort mentioned in Appellant’s independent claim 18. 
For these reasons, prior art improvements to methods for reconfiguring touch-sensitive displays in general are germane to the question of patentability, or unpatentability, of Appellant’s method claims on appeal. 
On page 5, Appellant asserts that the Examiner’s stated rationale “does not provide sufficient "articulated reasoning" with "rational underpinning" to support the proposed combination of references” because “providing a receiving cavity in the touchscreen of Kane, as taught by Nessel, would not allow use of the multiple touchplates of different sizes and shapes as taught by Kane … or the free positioning of such touchplates.” The Examiner has considered this assertion thoroughly and notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Kane et al disclose a method of reconfiguring a touch screen, and Nessel informs a person of ordinary skill in the art that a plain old touch screen is usable as a controller for a construction machine. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. In this case, a person of ordinary skill in the art would have recognized from the above teachings that any touch screen may be made reconfigurable, including a touch screen usable as a controller for a construction machine. In the course of routine, non-inventive design choice, a person of ordinary skill in the art need not adopt each and every feature of Kane et al (such as shape and size) when designing touchplates to reconfigure a touch screen for controlling a construction machine. Furthermore, neither reshaping (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) nor resizing (see Gardner v. TEC systems, Inc., 220 USPQ 777 (Fed. Cir. 1984)) prior art touchplates would give rise to non-obviousness, absent unexpected results due to any claimed shape or size. Moreover, the claims on appeal are not specific to any particular shape nor size of operating mask. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the free positioning of touchplates: Kane et al performed an experiment on prototype touchplates, and asked users to evaluate their experience with the touchplates. Most users did not like the way touchplates move freely. Only “Three participants noted positively that the touchplate could be placed anywhere on the display” (see 5.2, wherein 9 users participated). In response to freely movable touchplates, Kane et al observed that many users attempted to grip touchplates with at least one hand during use, in an effort to stop touchplates from moving freely during use. (See 5.3, “Participants often felt the need to use a second hand to keep the touchplate still while interacting with it” and “these grips sometimes caused false touch events.”) Although Kane et al did not foresee user distaste for freely movable touchplates (“we did not anticipate that participants would grip the touchplates as they sometimes did”, see 5.3), the users expressed frustration with this feature, and “wished to use both hands to explore the touch screen” (see 5.3) instead of using at least one hand to prevent the touchplate from moving. Kane et al documented consistently low user satisfaction with the freely-movable Mouse touchplate (see Findings in 5.1). Under these circumstances, a person of ordinary skill in the art would have had reason to look for ways to eliminate the undesired “freely-movable” feature. Known alignment features temporarily fixing known masks to known touchscreens in touch screens for controlling known vehicles were an obvious, non-inventive way to eliminate Kane et al’s undesired “freely-movable” feature.
On page 5, Appellant argues that the prior art relied upon “doesn’t provide any reason, suggestion or motivation for using alignment features on the arrangement of Kane, especially since the alignment features would increase cost.” The Examiner has considered this argument thoroughly and notes that the cost of an alignment feature is finite, whereas the cost of lost masks is unbounded. A user might purchase a mask, lose it, replace it, lose the replacement, and repeat this process ad infinitum. Furthermore, in Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016), the court stated "[a]lthough modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted)). The upfront cost of alignment features may be a disadvantage, but the future advantage of avoiding replacement costs is an advantage. The mere existence of a surmountable disadvantage is insufficient to discourage a person of ordinary skill in the art from following the teaching of Sumitomo (JP 2014-149675 A) “to provide a capacitance type operation device” (i.e., a touch-sensitive display) “which can be easily changed in appearance at low cost.” Moreover, the rationale for obviousness is clearly provided in the final rejection on pages 7-8, immediately following the language “The rationale is as follows”.
On pages 5-6, Appellant asserts that “If the arrangement of Kane were modified so that each touchplate had to be aligned in a specific operating position using at least one alignment feature … the concept that a visually impaired user may freely place the touchplate on the touchscreen and that the touchscreen would adjust accordingly by moving the virtual keyboard beneath it would no longer be possible. As result, if the arrangement of Kane were modified as suggested by the Examiner, the modified arrangement would be unsatisfactory for its intended purpose.” The Examiner has considered this assertion thoroughly and notes that in Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016), the court stated "[a]lthough modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted)). In this case, one intended purpose of Kane et al is “to provide a low-cost, adaptable, and accessible method of adding tactile feedback to touch screen interfaces” (see Abstract). The method achieved by following the combined teachings of the prior art would still provide a low-cost, adaptable, and accessible method of adding tactile feedback to touch screen interfaces, wherein touch screen interfaces were known to be usable for controlling construction vehicles. For this reason, the Examiner finds that an intended purpose of Kane et al remains accomplished by the method as modified by combining the prior art references. 
Furthermore, the appealed claims are drawn to a method for re-configuring an operating arrangement. The users themselves are not claimed. A person of ordinary skill in the art would have had reason to combine the prior art references in such a way as to arrive at the claimed method. The nine users who subjected themselves to Kane et al’s experiment need not be bodily incorporated into the operating arrangement. The obvious method may be carried out by anyone with any bodily ability. This truly is the intended purpose of accessible methods of re-configuring operating arrangements.
On page 6, Appellant argues that “the Examiner argues on page 4 of the Final Office Action that temporary "fixation of a replaceable mask is an obvious solution to the unintended motion of some of Kane et al’s replaceable masks for some users." Referring to section 4.2 of Kane, however, the disclosed solution to the above problem was to apply double-sided tape only "to sections of the touchplates" to increase friction.” The Examiner has considered this argument thoroughly and notes that increasing friction is one solution disclosed by Kane et al; however, Kane et al’s solution is not the only solution rendered obvious by Kane et al’s observation that free motion frustrates users in combination with the other prior art references relied upon. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. In this case, a person of ordinary skill in the art would have had access to both Kane et al’s teaching that free motion is undesirable, and Sumitomo’s temporarily fixed structure. Furthermore, said person of ordinary skill in the art would have recognized that Sumitomo’s temporarily fixed structure was free from the free-motion disadvantages of Kane et al’s frustrating touchplates, and that adopting Sumitomo’s temporarily fixed mask structure leaves the user’s two hands free for driving and/or controlling vehicle systems. Temporarily fixing a mask is not only an improvement, it is an obvious improvement.
On page 7, Appellant speculates “that any proper combination of Kane with the other cited references would not disclose all features of claim 18.” The Examiner has considered this speculation thoroughly and notes that no specific feature has been identified by Appellant as being missing from the combination of references appearing in the rejection.
In response to Appellant’s arguments with respect to claim 21: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Kane et al show touchplates including a QWERTY keyboard touchplate (see a in Fig. 4). Kane et al further disclose “the ability to easily create, modify, and fabricate touchplates” (see Discussion in 6) and document user desire for “a refined, more accurate version of the QWERTY touchplate” (see Discussion in 6). Eguchi discloses that keyboards with numeric keypads and without numeric keypads are art-recognized equivalents. (See [0082] “The virtual keyboard 212 is, for example, a so-called full keyboard provided with function keys and a numeric keypad. Of course, a keyboard without the function keys and numeric keypad may also be used for the virtual keyboard 212.”) It would have been obvious for a user to remove Kane et al’s QWERTY keyboard without a numeric keypad, and to replace it with a full keyboard touchplate as suggested by Eguchi et al. The area covered by the numeric keypad portion of such a full keyboard touchplate would constitute a further input area on the touch-sensitive display. The area covered by function keys would also constitute a further input area on the touch-sensitive display. At least a part of these further input areas would have been covered by the QWERTY touchplate before the two touchplates were swapped by the user. All of these further input areas would be accessible after the two touchplates were swapped.
For these reasons, Appellant’s arguments are not persuasive. 

/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
08/03/2022



/KE XIAO/Supervisory Patent Examiner, Art Unit 2627       

	/AMARE MENGISTU/            Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.